TRANSITION AGREEMENT AND RELEASE OF ALL CLAIMS
 
This Transition Agreement and Release of All Claims ("Agreement"), entered into
as of _________________, 2010 between Merriman Capital, Inc., its respective
subsidiaries and parent corporations, its officers, directors, agents,
employees, predecessors, successors and assigns, on the one hand (collectively
"Company") and Peter Coleman, on the other hand ("Employee").
 
1.           The parties desire to amicably continue his employment relationship
between Employee and the Company until the Separation Date and to end the
employment relationship on the Separation Date set forth below.
 
2.           Employee acknowledges that he has been advised and is hereby
advised in writing to consult with an attorney of his choosing and at his
expense regarding the terms of this Agreement, and the Annex Agreements attached
hereto.
 
3.           The parties enter into this Agreement, among other reasons, to
conclude the employment relationship between Employee and the Company on the
Separation Date and of settling voluntarily any dispute or potential dispute
that they may have as of the date of this Agreement.
 
4.           Employee acknowledges and agrees that, to date, he has received all
earned compensation, including wages, bonus monies, accrued vacation pay and
other vested benefits, if any, due to Employee in connection with his employment
in accordance with the Company's policies.
 
5.           Employee agrees that he will return all Company property, data,
records, including computer and email files and any copies thereof, in his
possession or under his control to the Company on or prior to his Separation
Date.  Between the date of this Agreement and the Separation Date, Employee will
continue to perform all employment duties for the Company.
 
6.           In consideration for Employee's execution and compliance with the
terms of this Agreement, and after the expiration of the Revocation Period
described in paragraph 16(g), set forth herein, the Company agrees to continue
Employee's employment, in the position of Chief Financial Officer, until the
earliest of the following contingencies occurs ("Separation Date"):
 
 
a.
The date on which all of the following have occurred:

 
 
i.
Company has consummated an equity financing resulting in net proceed to the
Company of at least $9 million ("Qualified Financing");

 
 
ii.
Settlement of the matter of Don Arata, et al. v. Merriman Curhan Ford & Co.; and

 
 
iii.
Settlement of the matter of Midsummer Investment, Ltd., v. Merriman Curhan Ford
Group, Inc.;

 
 
 

--------------------------------------------------------------------------------

 
 
 
b.
January 31, 2011; or

 
 
c.
The date the Company states in writing that Employee is no longer employed with
the Company.

 
The Employee shall continue to receive his current base salary of $350,000, paid
on the regular semi-monthly payroll schedule of the Company until the Separation
Date.
 
7.           As further consideration for this Agreement, and only if the
Company consummates a Qualified Financing as defined in Paragraph 6(a)(i),
employee will be entitled to an immediate bonus payment of Eighty Seven Thousand
Five Hundred and no/100 dollars ($87,500.00).
 
8.           Upon completion of Employee's employment, on the condition that on
and after Employee has executed and delivered to the Company the release in the
form attached hereto as Annex A, and after the Revocation Period set forth in
such release has expired, the Company agrees, as additional consideration for
the receipt of the releases set forth in Annex A, Employer will agree as
follows:
 
 
a.
 

 
 
i.
If the Company consummates a Qualified Financing in accordance with Paragraph
6(a)(i) of the Agreement prior to the Separation Date, Employer will offer
Employee a Consulting Agreement in accordance with the terms set forth in Annex
B providing for annual compensation of Two Hundred Sixty Two Thousand Five
Hundred and no/100 dollars ($262,500).

 
 
ii.
If the Company does not consummate a Qualified Financing prior to the Separation
Date, Employer will offer Employee a Consulting Agreement in accordance with the
terms set forth in Annex B providing for annual compensation of Three Hundred
Fifty Thousand and no/100 dollars ($350,000).

 
and
 
 
b.
Company will agree to accelerate the vesting of following  stock options that
have been granted to the Employee:  (i) 400,000 shares on pre-split basis
(57,142 shares on a post split basis) granted pursuant to the terms and
conditions of the 2003 Stock Incentive Stock Option Plan on May 8, 2009; (ii)
100,000 shares on pre-split basis (14,285 shares on a post split basis) granted
pursuant to the terms and conditions of the 2003 Stock Incentive Stock Option
Plan on July 1., 2009; and (iii) 50,000 shares on pre-split basis (7,142 shares
on a post split basis) granted pursuant to the terms and conditions of the 2000
Stock Incentive Stock Option Plan on July 1., 2009 (the “Options”), as
follows:  at the time of Employee’s termination of employment, the vesting of
each of the Options outstanding on the Separation Date shall be accelerated as
if the Employee was continuously employed until the anniversary of the
Separation Date.  Currently, Employee possesses 550,000 Options pre-split , or
78,569 post-split.  All references to pre-split and post-split herein refer to
the one-for-seven reverse stock split affected by the Company’s parent company,
Merriman Holdings, Inc., on August 16, 2010.  Employee’s ability to exercise his
options will continue during the duration of his employment and the duration of
the Consulting Agreement, and will terminate 90 days after the termination of
the Consulting Agreement discussed below.

 
 
2

--------------------------------------------------------------------------------

 
 
9.           Employee has, in the course of his duties on behalf of the Company,
been advised of certain business matters and affairs of the Company regarding
its customers and the management of its business.  The duties performed by
Employee for the Company placed him in a position of trust and confidence with
respect to certain trade secrets and other proprietary information relating to
the business of the Company and not generally known to the public.  Except as
permitted or directed by the Company's Board of Directors, during the time of
his employment by the Company and at any time thereafter, Employee shall not
divulge, furnish, or make accessible to anyone or use in any way (other than in
the ordinary course of the business of the Company) any confidential or secret
information or knowledge of the Company, whether developed by yourself or by
others.  Such confidential and/or secret information includes, but is not
limited to, the Company's customer and supplier lists, business plans, and
financial, marketing, and personnel information.  Employee agrees to refrain
from any acts or omissions that would reduce the value of any confidential or
secret knowledge or information to the Company, both during your employment
hereunder and at any time after the termination of your employment.  Your
obligations of confidentiality under this section shall not apply to any
knowledge or information that is now published publicly or that subsequently
becomes generally publicly known, other than as a direct or indirect result of a
breach of this provision.
 
10.         Employee agrees to accept full responsibility for any tax filing or
related filing requirements such as tax payments which he is required to
make.  Moreover, Employee agrees to indemnify the Company regarding any tax
liability or other liability related to the payment of the above sums, if any,
including but not limited to any employer requirements that are claimed by the
IRS, the State of California, or any other entity or agency, including any
accounting or legal fees incurred by the Company regarding such claims.
 
11.         Notwithstanding the provisions of section 1542 of the Civil Code of
the State of California (set forth below), Employee hereby irrevocably and
unconditionally releases and forever discharges the Company from any charges,
complaints, claims and liabilities, known or unknown, suspected or unsuspected
(hereinafter referred to as “claim” or “claims”), that Employee at any time
heretofore had or claimed to have or that Employee may have or claim to have
regarding events that have occurred as of or on the date Employee signs this
Agreement, including, without limitation, any claims related to Employee's
employment with the Company or his termination therefrom.  It is expressly
understood by Employee that among the civil claims being waived in this release
are those arising under the Age Discrimination in Employment Act of 1967 (29
U.S.C. § 621 et seq.) to the extent that the facts giving rise to such claims
occurred prior to or on the date that Employee signs this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
12.         Except as stated in paragraph 13, the parties understand the word
"claims" to include all actions, claims and grievances, whether actual or
potential, known or unknown, encompassed by this Agreement, with the exception
of claims that cannot be released by private agreement.  The claims encompassed
by this Agreement (including related attorney's fees and costs) are forever
barred by this Agreement and without regard to whether those claims are based on
any alleged breach of a duty arising in a statute, contract, or tort; any
alleged unlawful act, including, without limitation, all types of employment
discrimination or wrongful discharge claims are hereby released by Employee and
forever barred, regardless of the forum or form in which such might be
brought.  This includes, but is not limited to, claims for wrongful termination;
violation of public policy; violation of the California Fair Employment &
Housing Act, Title VII of the Civil Rights Act, 42 U.S.C. Sections 1981 and
1983, the Employee Retirement Income Security Act, the Americans With
Disabilities Act, and/or the California Labor Code; for intentional and
negligent infliction of emotional distress; for defamation; and, for any and all
related claims under state, federal and local law.
 
13.         The claims that are not released by this Agreement are the
following:  (1) claims related to the consideration offered for this Agreement;
(2) claims that controlling law clearly states may not be released by settlement
under any circumstances; and (3) claims arising after the effective date of this
Agreement.
 
14.         After consulting with his attorneys, Employee hereby agrees that all
rights under section 1542 of the Civil Code of the State of California are
hereby waived by Employee as to the matters encompassed by this
Agreement.  Section 1542 provides as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
This waiver is not a mere recital, but is a known waiver of rights and
benefits.  This is a bargained-for provision of this Agreement and is further
consideration for the covenants and conditions contained herein.
 
15.         Employee affirms that he has not caused or permitted to be filed nor
will cause or permit to be filed on his behalf any charge, complaint or action
before any federal, state, or local administrative agency or court against the
Company, concerning any event occurring prior to the signing of the
Agreement.  However, nothing in the Agreement shall be construed as prohibiting
Employee from filing a charge or complaint with the National Labor Relations
Board (NLRB) or the Equal Employment Opportunity Commission (EEOC) or
participating in an investigation or proceeding conducted by the  NLRB or the
EEOC.
 
 
4

--------------------------------------------------------------------------------

 
 
16.         Employee understands and agrees that he:
 
a.      Has had a full twenty-one (21) days within which to consider this
Agreement before executing it;
 
b.      Has carefully read and fully understands all of the provisions of this
Agreement;
 
c.      Is, through this Agreement, releasing the Company from any and all
claims he may have against the Company, including claims under the Age
Discrimination in Employment Act (ADEA) and the California Fair Employment and
Housing Act;
 
d.      Knowingly and voluntarily agrees to all of the terms set forth in this
Agreement;
 
e.      Knowingly and voluntarily intends to be legally bound by this Agreement;
 
f.      Was advised and hereby is advised in writing to consider the terms of
this Agreement and consult with an attorney of his choice prior to executing
this Agreement;
 
g.      Has a full seven (7) days following the execution of this Agreement (the
"Revocation Period") to revoke this Agreement and has been and hereby is advised
in writing that this Agreement shall not become effective or enforceable until
the Revocation Period has expired; and
 
h.      Understands that rights or claims under the ADEA that may arise after
the date this Agreement is executed are not waived.
 
17.         This Agreement is in full satisfaction of disputed claims and by
entering into this Agreement, the Company is in no way admitting liability of
any sort.  This Agreement, therefore, does not constitute an admission of
liability of any kind.  The Company specifically disclaims any claim that wages
or expenses of any kind are due and owing to Employee.
 
18.         Employee agrees that he will keep the fact, terms, and amount of
this Agreement completely confidential and that he will not disclose any
information concerning this Agreement to anyone.  However, Employee may make
such disclosures as are required by law and as are necessary for legitimate law
enforcement or compliance purposes, and may also disclose to his spouse,
partner, legal counsel, financial advisor and/or tax consultant or preparer.
 
 
5

--------------------------------------------------------------------------------

 
 
19.         Employee and the Company both agree that neither party shall
knowingly make any oral or written statements that disparage the other party or
any of its management, directors, employees, partners, stockholders or members
who held such positions while the Employee was employed by the Company and are
still in such positions at the time such statements are made.
 
20.         Employee agrees that for a period of twelve (12) months immediately
following the termination of my employment with the Company for any reason,
whether with or without cause, I shall not directly or indirectly solicit,
induce, recruit, or encourage any of the Company's employees to leave their
employment, or take away such employees, or attempt to solicit, induce, recruit,
encourage, or take away employees of the Company, either for myself or for any
other person or entity.
 
21.         The Company and Consultant agree that, in the event of any dispute
regarding the interpretation or enforcement of this agreement or any other
dispute between the Company and Consultant, that each of them will engage in a
reasonable good faith effort to resolve such dispute directly between the
parties before resorting to legal process or to outside attorneys.
 
22.         The parties agree that this Agreement shall be governed by, and
interpreted in accordance with, the laws of the State of California.  Should any
provision of this Agreement be determined by any court to be wholly or partially
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions shall not be affected, and said illegal, unenforceable
or invalid provisions shall be deemed not to be a part of this Agreement.
 
23.         The parties agree that this Agreement, and any fully executed
Annexes hereto, contains their complete and final agreement and that there are
no representations, statements, or agreements that have not been included within
this Agreement.
 
24.         The parties acknowledge that in signing this Agreement, they do not
rely upon and have not relied upon any representation or statement made by any
of the parties or their agents with respect to the subject matter, basis or
effect of this Agreement, other than those specifically stated in this written
Agreement.
 
25.         This Agreement shall be binding upon the parties to this Agreement
and upon their heirs, administrators, representatives, executors and
assigns.  Employee expressly warrants that he has not transferred to any person
or entity any rights, causes of action or claims released in this Agreement.
 
26.         This Agreement may be executed and delivered in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  A facsimile or other
copy of a signature shall be deemed an original for purposes of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as a deed as of
the date first written above.
 

 
MERRIMAN CURHAN FORD & CO.
                   
By:
        
Name:
        
Title:
                 
PETER COLEMAN
                
Peter Coleman
 













 










[Signature Page to Transition Agreement and Release Of All Claims]
 
 
7

--------------------------------------------------------------------------------

 
 
ANNEX A
 
SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS
 
This Separation Agreement and Release of All Claims ("Annex Agreement"), entered
into as of ________________ between Merriman Curhan Ford, its respective
subsidiaries and parent corporations, its officers, directors, agents,
employees, predecessors, successors and assigns, on the one hand (collectively
"Company") and Peter Coleman, on the other hand ("Employee") .
 
1.           This Annex Agreement does not extinguish the Transition Agreement
and Release of All Claims (the "Agreement") between the Company, Employee and
the other parties thereto, but is an extension of that Agreement.  Employee
agrees that he has continuing obligations to comply with all provisions of the
Agreement, whether separately stated in this Annex or not.
 
2.           Employee acknowledges and agrees that he has received all earned
compensation, including wages, bonus monies, accrued vacation pay, and other
vested benefits, if any, due to Employee in connection with his employment as of
the date hereof.
 
3.           In consideration for the Employee’s Release of Claims under this
Annex Agreement, the Company agrees to provide the following consideration after
the expiration of the Revocation Period set forth in Paragraph 10:
 
 
a.
 

 
 
i.
If the Company consummates a Qualified Financing in accordance with Paragraph
6(a)(i) of the Agreement prior to the Separation Date, Employer will offer
Employee a Consulting Agreement in accordance with the terms set forth in Annex
B providing for annual compensation of Two Hundred Sixty Two Thousand Five
Hundred and no/100 dollars ($262,500).

 
 
ii.
If the Company does not consummate a Qualified Financing prior to the Separation
Date, Employer will offer Employee a Consulting Agreement in accordance with the
terms set forth in Annex B providing for annual compensation of Three Hundred
Fifty Thousand and no/100 dollars ($350,000).

 
and
 
 
b.
Company agrees to accelerate the vesting of following  stock options that have
been granted to the Employee:  (i) 400,000 shares on pre-split basis (57,142
shares on a post split basis) granted pursuant to the terms and conditions of
the 2003 Stock Incentive Stock Option Plan on May 8, 2009; (ii) 100,000 shares
on pre-split basis (14,285 shares on a post split basis) granted pursuant to the
terms and conditions of the 2003 Stock Incentive Stock Option Plan on July 1.,
2009; and (iii) 50,000 shares on pre-split basis (7,142 shares on a post split
basis) granted pursuant to the terms and conditions of the 2000 Stock Incentive
Stock Option Plan on July 1., 2009 (the “Options”), as follows:  at the time of
Employee’s termination of employment, the vesting of each of the Options
outstanding on the Separation Date shall be accelerated as if the Employee was
continuously employed until the anniversary of the Separation Date.  Currently,
Employee possesses 550,000 Options pre-split , or 78,569 post-split.  All
references to pre-split and post-split herein refer to the one-for-seven reverse
stock split affected by the Company’s parent company, Merriman Holdings, Inc.,
on August 16, 2010.  Employee’s ability to exercise his options will continue
during the duration of his employment and the duration of the Consulting
Agreement, and will terminate 90 days after the termination of the Consulting
Agreement discussed below.

 
 
8

--------------------------------------------------------------------------------

 
 
4.           Employee agrees to accept full responsibility for any tax filing or
related filing requirements such as tax payments which he is required to
make.  Moreover, Employee agrees to indemnify the Company regarding any tax
liability or other liability related to the payment of the above sums, if any,
including but not limited to any employer requirements that are claimed by the
IRS, the State of California, or any other entity or agency, including any
accounting or legal fees incurred by the Company regarding such claims.
 
5.           Notwithstanding the provisions of section 1542 of the Civil Code of
the State of California (set forth below), Employee hereby irrevocably and
unconditionally releases and forever discharges the Company from any charges,
complaints, claims and liabilities, known or unknown, suspected or unsuspected
(hereinafter referred to as "claim" or "claims"), that Employee at any time
heretofore had or claimed to have or that Employee may have or claim to have
regarding events that have occurred as of or on the date Employee signs this
Agreement, including, without limitation, any claims related to Employee's
employment with the Company or his termination therefrom.  It is expressly
understood by Employee that among the civil claims being waived in this release
are those arising under the Age Discrimination in Employment Act of 1967 (29
U.S.C. § 621 et seq.) to the extent that the facts giving rise to such claims
occurred prior to or on the date that Employee signs this Agreement.
 
6.           Except as stated in paragraph 7, the parties understand the word
"claims" to include all actions, claims and grievances, whether actual or
potential, known or unknown, encompassed by this Agreement, with the exception
of claims that cannot be released by private agreement.  The claims encompassed
by this Agreement (including related attorney's fees and costs) are forever
barred by this Agreement and without regard to whether those claims are based on
any alleged breach of a duty arising in a statute, contract, or tort; any
alleged unlawful act, including, without limitation, all types of employment
discrimination or wrongful discharge claims are hereby released by Employee and
forever barred, regardless of the forum or form in which such might be
brought.  This includes, but is not limited to, claims for wrongful termination;
violation of public policy; violation of the California Fair Employment &
Housing Act, Title VII of the Civil Rights Act, 42 U.S.C. Sections 1981 and
1983, the Employee Retirement Income Security Act, the Americans With
Disabilities Act, and/or the California Labor Code; for intentional and
negligent infliction of emotional distress; for defamation; and, for any and all
related claims under state, federal and local law.
 
 
9

--------------------------------------------------------------------------------

 
 
7.           The claims that are not released by this Agreement are the
following:  (1) claims related to the consideration offered for this Agreement;
(2) claims that controlling law clearly states may not be released by settlement
under any circumstances; and (3) claims arising after the effective date of this
Agreement.
 
8.           Employee hereby agrees that all rights under section 1542 of the
Civil Code of the State of California are hereby waived by Employee as to the
matters encompassed by this Agreement.  Section 1542 provides as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
9.           This waiver is not a mere recital, but is a known waiver of rights
and benefits.  This is a bargained-for provision of this Agreement and is
further consideration for the covenants and conditions contained herein.
 
10.         Employee affirms that he has not caused or permitted to be filed nor
will cause or permit to be filed on his behalf any charge, complaint or action
before any federal, state, or local administrative agency or court against the
Company, concerning any event occurring prior to the signing of the
Agreement.  However, nothing in the Agreement shall be construed as prohibiting
Employee from filing a charge or complaint with the National Labor Relations
Board (NLRB) or the Equal Employment Opportunity Commission (EEOC) or
participating in an investigation or proceeding conducted by the  NLRB or the
EEOC.
 
11.         Employee understands and agrees that he:
 
a.      Has had a full twenty-one (21) days within which to consider this Annex
Agreement before executing it;
 
b.      Has carefully read and fully understands all of the provisions of this
Annex Agreement;
 
c.      Is, through this Annex Agreement, releasing the Company from any and all
claims he may have against the Company, including claims under the Age
Discrimination in Employment Act (ADEA) and the California Fair Employment and
Housing Act;
 
 
10

--------------------------------------------------------------------------------

 
 
d.      Knowingly and voluntarily agrees to all of the terms set forth in this
Annex Agreement;
 
e.      Knowingly and voluntarily intends to be legally bound by this Annex
Agreement;
 
f.      Was advised and hereby is advised in writing to consider the terms of
this Annex Agreement and consult with an attorney of his choice prior to
executing this Annex Agreement;
 
g.      Has a full seven (7) days following the execution of this Annex
Agreement to revoke this Annex Agreement and has been and hereby is advised in
writing that this Annex Agreement shall not become effective or enforceable
until such revocation period has expired; and
 
h.      Understands that rights or claims under the ADEA that may arise after
the date this Annex Agreement is executed are not waived.
 
12.         This Annex Agreement is in full satisfaction of disputed claims and
by entering into this Annex Agreement, the Company is in no way admitting
liability of any sort.  This Annex Agreement, therefore, does not constitute an
admission of liability of any kind.  The Company specifically disclaims any
claim that wages or expenses of any kind are due and owing to Employee.
 
13.         Employee agrees that he will keep the fact, terms and amount of this
Annex Agreement and the Agreement completely confidential and that he will not
disclose any information concerning this Annex Agreement or the Agreement to
anyone.  However, Employee may make such disclosures as are required by law and
as are necessary for legitimate law enforcement or compliance purposes, and may
also disclose to his or her spouse, partner and/or tax consultant or preparer.
 
14.         The parties agree that this Annex Agreement shall be governed by,
and interpreted in accordance with, the laws of the State of California.  Should
any provision of this Annex Agreement be determined by any court to be wholly or
partially illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions shall not be affected, and said
illegal, unenforceable or invalid provisions shall be deemed not to be a part of
this Annex Agreement.
 
15.         The parties agree that this Annex Agreement and the Agreement
contains their complete and final agreement and that there are no
representations, statements, or agreements that have not been included within
this Annex Agreement or the Agreement.
 
16.         The parties acknowledge that in signing this Annex Agreement, they
do not rely upon and have not relied upon any representation or statement made
by any of the parties or their agents with respect to the subject matter, basis
or effect of this Annex Agreement, other than those specifically stated in this
written Annex Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
17.         This Annex Agreement shall be binding upon the parties to this Annex
Agreement and upon their heirs, administrators, representatives, executors and
assigns.  Employee expressly warrants that he and it have not transferred to any
person or entity any rights, causes of action or claims released in this Annex
Agreement.
 
18.         This Annex Agreement may be executed and delivered in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  A facsimile or other
copy of a signature shall be deemed an original for purposes of this Annex
Agreement.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as a deed as of
the date first written above.
 
 

 
MERRIMAN CURHAN FORD & CO.
                   
By:
        
Name:
        
Title:
                 
PETER COLEMAN
                
Peter Coleman
 


 
 
 
 
 
 






[Signature Page to Separation Agreement and Release of All Claims]
 
 
12

--------------------------------------------------------------------------------

 
 
ANNEX B
CONSULTING AGREEMENT


This agreement (this “Consulting Agreement”) is entered into by and between
Peter Coleman (“Consultant”) and Merriman Capital, Inc. (the “Company”) as of
________________ in connection with, and in consideration of, the Separation
Agreement between the parties dated of even dated herewith.
 
DUTIES
 
Consultant agrees to assist in the transition of his duties as Chief Financial
Officer of the Company to other employees, and to cooperate with the Company to
make the transition as seamless as possible, including offering advice and
consultations as needed, advice on financial structure, financing alternatives,
compliance with legal and regulatory requirements, accounting and reporting,
assist in locating and making available files and records, and to make yourself
available to support the Company’s business in any way which may be reasonably
requested.  The parties have reasonably anticipated and agreed that this
transition may require as much as 20 hours per week after the effectiveness of
this Consulting Agreement.  Consultant also agrees to cooperate in the Company’s
defense and prosecution of legal claims and other legal matters and to make
himself reasonably available to in-house and outside counsel as needed.
 
COMPENSATION
 
As compensation for his consulting services, Consultant will be paid for the
period starting on the week following the Separation Date and ending 12 months
thereafter.   The amount of the compensation (the “Rate of Pay”) will be as
follows:  (i) if the Company has consummated an equity financing resulting in
net proceeds to the Company of not less than $9 million after September 20, 2010
(a “Qualified Financing”), the Rate of Pay shall be Two Hundred Sixty Two
Thousand Five Hundred and no/100 dollars ($262,500); if the Company has not
consummated a Qualified Financing after September 20, 2010, the Rate of Pay
shall be Three Hundred Fifty Thousand and no/100 dollars ($350,000).
 
TERMS AND CONDITIONS
 
1.           Expenses.  The Company shall not reimburse Consultant for any
expenses incurred in the course of performing services hereunder unless agreed
to in writing by the Chief Executive Officer in advance.  Other than as
described in this Consulting Agreement and the Separation Agreement, Consultant
shall not otherwise be paid for the collaboration, advice and assistance
provided to the Company (the “Services”).
 
2.           Independent Contractor.  Consultant’s relationship with the Company
will be that of an independent contractor and not that of an
employee.  Consultant will have no authority to enter into contracts that bind
the Company or create obligations on the part of the Company without the prior
written authorization of the Company.
 
 
13

--------------------------------------------------------------------------------

 
 
3.           No Employment Relationship.  Nothing in this Agreement shall create
any contract or relationship of employment between Consultant and the Company or
render Consultant an employee of the Company.  Consultant shall be deemed an
independent contractor and not an employee of the Company for all purposes,
including all federal, state and local laws pertaining to income taxes,
withholding taxes, Social Security, unemployment compensation, Workers’
Compensation or any other rights, benefits, or obligations relating to
employment.  Contractor specifically understands and agrees that it: (i) shall
not receive a salary or any of the health, welfare or other benefits provided by
the Company to its employees; (ii) is not entitled to submit any claim for
injury or illness either directly to the Company or under any workers’
compensation coverage maintained by the Company; and (iii) shall receive an IRS
Form 1099 from the Company, and it shall be Consultant’s sole responsibility to
report and to pay all applicable income taxes on all payments made to Consultant
by the Company, and the Company shall not withhold any taxes.  Consultant shall
not, at any time, represent to others that it is, nor will it hold itself out to
be, an employee of the Company.  Consultant is not authorized to bind the
Company or to incur any obligation or liability on behalf of the Company.
 
4.           Indemnification and Hold Harmless.  Contractor agrees to indemnify
and hold the Company harmless against any and all claims, consequences or taxes,
including penalties, fines or assessments, if any, which may arise from or
relate to Contractor’s performance of the Services under this Agreement, and/or
the payments received under this Agreement.  This provision shall survive the
termination of this Agreement.
 
5.           License.  Company agrees to maintain supervision of Consultant for
purposes of FINRA registrations including Series 7, Series 24, Series 27 and
Series 63 registrations and any other FINRA registrations which Consultant may
hold, until the end of the Term, as defined below.
 
6.           Term.   The term of this consulting relationship shall begin on the
date that is 30 days following the Separation Date, or at such earlier time that
the Company determines in its sole discretion, and shall end 12 months
thereafter (the “Term”), subject to the terms and conditions below.
 
 (b)           In the event that the Company terminates this Consulting
Agreement, prior to both the end of the Term and the Consultant obtaining an
Alternate Arrangement, which termination constitutes the Consultant’s
involuntary Separation from Service, as defined in Section 409A of the Internal
Revenue Code of 1986, as amended (“Separation from Service”), with the Company,
then the Company shall pay to the Consultant the balance of the compensation
that would be payable to the Consultant had he provided services to the Company
under this Consulting Agreement until the end of the Term (the “Consulting
Agreement Termination Payment”).  The Consulting Agreement Termination Payment
shall continue be made in a lump sum within 14 days after Consultant’s
Separation from Service.
 
 
14

--------------------------------------------------------------------------------

 
 
(c)            If (i) the Consultant is a “specified employee” within the
meaning of Section 409A at the time of his Separation from Service, and (ii)
some or any portion of the amounts payable to the Consultant, if any, when
considered together with any other severance payments or separation benefits
which may be considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”) would result in the imposition of
additional tax under Section 409A if paid to the Consultant on or within the
six-month period following the Separation from Service, then to the extent such
portion of the Deferred Compensation Separation Benefits resulting in the
imposition of additional tax would otherwise have been payable on or within the
first six months following the Separation from Service, it will instead become
payable on the first payroll date that occurs on or after the date six months
and one day following the Separation from Service (or such longer period as is
required to avoid the imposition of additional tax under Section 409A). All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
 
(d)           Each installment payment under this Consulting Agreement payable
to the Consultant is hereby designated as a separate payment and will not
collectively be treated as a single payment, as provided in Treasury Regulation
section 1.409A-2(b)(2)(iii).
 
7.           Nondisclosure of Confidential Information.
 
(a)           Agreement Not to Disclose.  Consultant agrees not to use any
Confidential Information (as defined below) disclosed to Consultant by the
Company for Consultant’s own use or for any purpose other than to carry out
discussions concerning, and the undertaking of, the Services.  Consultant shall
not disclose or permit disclosure of any Confidential Information of the Company
to anyone other than the Company’s directors, officers, employees, and
agents.  Consultant agrees to take all reasonable measures to protect the
secrecy of and avoid disclosure or use of Confidential Information of the
Company in order to prevent it from falling into the public domain or the
possession of persons other than those persons authorized under this Agreement
to have any such information.  Consultant further agrees to notify the Company
in writing of any actual or suspected misuse, misappropriation or unauthorized
disclosure of the Company’s Confidential Information which may come to
Consultant’s attention.
 
(b)           Definition of Confidential Information.  “Confidential
Information” means any material non-public information (whether disclosed before
or after the date of this Agreement), including, but not limited to, information
relating to business and product or service plans, financial projections,
customer lists, business forecasts, sales and merchandising, human resources,
technical data or know-how, patents, patent applications, computer object or
source code, research, inventions, processes, designs, drawings, engineering,
marketing or finance or which information would, under the circumstances, appear
to a reasonable person to be confidential or proprietary.  Confidential
Information does not include information, technical data or know-how which: (i)
is in the possession of Consultant at the time of disclosure, as shown by
Consultant’s files and records immediately prior to the time of disclosure; or
(ii) becomes part of the public knowledge or literature, not as a direct or
indirect result of any improper inaction or action of Consultant.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)           Exceptions.  Notwithstanding the above, Consultant shall not have
liability to the Company or any of its subsidiaries with regard to any
Confidential Information of the Company which Consultant can prove (i) is
disclosed with the prior written approval of the Company, or (ii) is disclosed
pursuant to the order or requirement of a court, administrative agency, or other
governmental body; provided, however, that Consultant shall provide prompt
notice of such court order or requirement to the Company to enable the Company
or its appropriate subsidiary to seek a protective order or otherwise prevent or
restrict such disclosure.
 
8.           Solicitation of Employees.  I agree that for a period of twelve
(12) months immediately following the termination of my relationship with the
Company for any reason, whether with or without cause, I shall not directly or
indirectly solicit, induce, recruit, or encourage any of the Company's employees
to leave their employment, or take away such employees, or attempt to solicit,
induce, recruit, encourage, or take away employees of the Company, either for
myself or for any other person or entity.
 
9.           Legal Compliance.  The performance of the Services shall be, at all
times, in strict accordance with the law, and the reasonable and safe methods of
practices of Contractor’s profession and with all recognized professional ethics
and customs.  With respect to any workers or employees Contractor engages,
Contractor shall be solely and exclusively responsible for: (a) paying all
compensation, and for complying with all applicable tax payment and withholding
obligations; (b) complying with all applicable federal, state and local labor
and employment laws, including without limitation, the Fair Labor Standards Act,
the California Fair Employment and Housing Act, the California Labor Code, Title
VII of the Civil Rights Act of 1964, and the Immigration Reform and Control Act;
and (c) maintaining workers’ compensation and state disability insurance to the
extent required by law.
 
10.         No Duplication; Return of Materials.  Consultant agrees, except as
otherwise expressly authorized by the Company, not to make any copies or
duplicates of any of the Company’s Confidential Information.  Any materials or
documents that have been furnished by the Company to Consultant in connection
with the Services shall be promptly returned by Consultant to the Company,
accompanied by all copies of such documentation, within ten days after receipt
of a written request of the Company.
 
11.         No Rights Granted.  Nothing in this Agreement shall be construed as
granting any rights under any patent, copyright or other intellectual property
right of the Company, nor shall this Agreement grant Consultant any rights in or
to the Company’s Confidential Information, except the limited right to use the
Confidential Information in connection with the Services.
 
12.         Disputes.  The Company and Consultant agree that, in the event of
any dispute regarding the interpretation or enforcement of this agreement or any
other dispute between the Company and Consultant, that each of them will engage
in a reasonable good faith effort to resolve such dispute directly between the
parties before resorting to legal process or to outside attorneys.
 
 
16

--------------------------------------------------------------------------------

 
 
13.         Miscellaneous.  Any term of these Terms and Conditions may be
amended or waived only with the written consent of the parties.  The Consultant
Agreement and these Terms and Conditions constitute the sole agreement of the
parties and supersede all oral negotiations and prior writings with respect to
the subject matter hereof.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, without giving effect to the principles of conflict of laws.
 
 

 
MERRIMAN CURHAN FORD & CO.
                   
By:
        
Name:
        
Title:
                 
PETER COLEMAN
                
Peter Coleman
 




 


 


 


 


 


 


 


 


 
 


 
 [Signature Page to Consulting Agreement]
 
 
17

--------------------------------------------------------------------------------

 